UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                          ORDER



SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held on March 6, 2020, between Plaintiffs

TreeHouse Foods, Sturm Foods, and Bay Valley Foods (“TreeHouse”) and Defendant Keurig, the

Court ORDERS as follows:

         By Tuesday, March 10, 2020 at 6:00 p.m., TreeHouse must provide Keurig dates before

April 20, 2020 for its 30(b)(6) deposition(s).

         By Wednesday, March 11, 2020 at 6:00 pm, TreeHouse and Keurig shall submit a joint

letter listing, without argument, the topics for TreeHouse’s 30(b)(6) deposition(s) still in dispute,

including both TreeHouse’s and Keurig’s proposed language for each disputed topic.


Dated:         New York, New York
               March 9, 2020

                                                      SO ORDERED
